83769: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33819: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83769


Short Caption:GRAGSON VS. DIST. CT. (BENTLEY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A796424Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAddison GragsonJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerGragson Data SS, LLCTodd L. Bice
							(Pisanelli Bice, PLLC)
						Dustun H. Holmes
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						


PetitionerJill GragsonBrian K. Steadman
							(Solomon Dwiggins & Freer, Ltd.)
						


PetitionerNoah GragsonJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


PetitionerThe Gragson Family Protection TrustJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brian K. Steadman
							(Solomon Dwiggins & Freer, Ltd.)
						


Real Party in InterestChristopher BentleyJ. Randall Jones
							(Kemp Jones, LLP)
						Mona Kaveh
							(Kemp Jones, LLP)
						Will Kemp
							(Kemp Jones, LLP)
						Will A. Lemkul
							(Morris Sullivan Lemkul/Las Vegas)
						Christopher A. Turtzo
							(Morris Sullivan Lemkul/Las Vegas)
						


RespondentDavid M. Jones


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/20/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/15/2021Filing FeeFiling fee paid. E-Payment $250.00 from Todd L. Bice. (SC)


11/15/2021Petition/WritFiled Emergency Petition for Writ of Prohibition or Mandamus Under NRAP 21(a)(6) and NRAP 27(e). (SC)21-32599




11/15/2021MotionFiled Motion to File Appendix Volumes III and IV in Support of Petitioners' Emergency Petition for Writ of Prohibition or Mandamus Under NRAP 21(a)(6) and NRAP 27(e) Under Seal. (SC)21-32600




11/15/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-32601




11/15/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-32602




11/16/2021MotionFiled Real Party In Interest's Motion To Dismiss Petitioners' Emergency Petition For Writ Of Prohibition Or Mandamus For Lack Of Appellate Jurisdiction. (SC)21-32997




11/19/2021MotionFiled Opposition to Motion to Dismiss and Emergency Countermotion Under NRAP 27(e) to Stay and Direct the District Court to Enter an Order. (SC)21-33491




11/24/2021Order/DispositionalFiled Order Denying Petition for Writ of Prohibition or Mandamus. "ORDER the petition DENIED." fn1 [Petitioners' motion for leave to file volumes III and IV of the appendix under seal, because they were filed under seal based on a protective order in the district court, is granted.  SRCR 3(4)(b).  The clerk of this court shall file under seal volumes III and IV of the appendix, provisionally received in this court on November 15, 2021.] fn2 [In light of this order, real party in interest's motion to dismiss and petitioners' countermotion for a stay and to direct entry of written order are denied as moot.] NNP21 - EC/KP/DH (SC)21-33819




11/24/2021AppendixFiled Appendix to Petition for Writ - Volume III and IV. (SEALED) (SC)



Combined Case View